DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Amendment 
1- The amendment filed on 09/23/2021 has been entered and fully considered. Claims 1, 3-22 remain pending in the application. New Claim 23 has been added.


Response to Arguments

2- Examiner has considered applicants’ proposed amendment and submits they have overcome all the 35 USC 112(b) and 103 rejections previously set forth in the non final office action mailed on 06/23/2021. 


Allowable Subject Matter

3- Claims 1 and 3-23 are allowed. 
The following is an examiner's statement of reasons for allowance:
As to independent apparatus claims 1 and 19, the prior art of record, taken either alone or in combination, fails to disclose or render obvious:


(for claim 1)
wherein at least two of the plurality of nanostructures are arranged to have heights different from each other based on a predetermined wavelength band,… 
wherein a height difference between the at least two of the plurality of nanostructures is 2 or less with respect to a wavelength  within the predetermined wavelength band.

and (for claim 19)
wherein the plurality of nanostructures are arranged in a multi-layered structure and comprise a plurality of lower nanostructures and a plurality of upper nanostructures facing the plurality of lower nanostructures.

in combination with the other limitations.

The closest prior art found that pertains to the invention, with emphasis added, isPuegner, Correns, Fattal and Abdelhalim. However, the prior art fail to teach, suggest or render obvious the entire invention as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571)272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohamed K AMARA/
Primary Examiner, Art Unit 2886